Rutledge, Ch. J.
delivered the opinion of the court as follows: First, that the great depreciation of money in Carolina at that time, having been reduced down to thirty for one, -well excused the holder from presenting it for pay ment at that depreciated rate, especially as it was a tender in all cases whatever.
Secondly. As the contract was made in Bermuda, with a view to the value of South-Carolina money as it stood before the depreciation, at seven for one, it ought, in good faith and conscience, to be paid at that rate. That the de*177preciation law did not extend to contracts made out of the state, unless a special agreement to the contrary.
Thirdly. With respect to the interest: if the drawer kneiv of the depreciation at the time he drew the bills, and concealed the circumstance, it was a species of fraud, and he ought to be chargeable with interest from the time of drawing the bills. But if not, (of which the jury was to judge,) then he is only liable for interest from the time of demanding payment.
Jury found the bills at seven for one, with interest from the time of demanding payment.
Chief Justice, Burke, and Bay, present.